Title: To James Madison from John Webb, 4 June 1802 (Abstract)
From: Webb, John
To: Madison, James


4 June 1802, Charleston. Refers to his letter to JM of 28 Apr. enclosing a certificate and a copy of his letter to J. E. Colhoun; “Mr. Calhoun has been so polite to return the Certificate, as ‘it may be of service to me.’” Apologizes for this second request but explains that “the Uncertainty of my first having arrived safe, not having had the pleasure of hearing from you, & my anxiety to hear” prompted him to write.
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Webb”). RC 1 p.; docketed by Jefferson. Enclosures are a copy of a certificate supporting Webb for the position of commissioner of bankruptcy, signed by Thomas Bee and six others (1 p.), and a letter from Colhoun to Webb, 27 May 1802 (1 p.).



   
   Webb’s earlier letter to JM is dated 30 Apr. 1802.


